Exhibit 10.12
PROMISSORY NOTE
(Revolving Loan)
$55,000,000.00    September 16, 2015
FOR VALUE RECEIVED, KBSIII DOMAIN GATEWAY, LLC, a Delaware limited liability
company, KBSIII 1550 WEST MCEWEN DRIVE, LLC, a Delaware limited liability
company, KBSIII 155 NORTH 400 WEST, LLC, a Delaware limited liability company,
KBSIII TOWER AT LAKE CAROLYN, LLC, a Delaware limited liability company, KBSIII
PARK PLACE VILLAGE, LLC a Delaware limited liability company, and KBSIII VILLAGE
CENTER STATION, LLC, a Delaware limited liability company (together with each
New Borrower now or hereafter bound under the Loan Agreement and this Note as a
Borrower pursuant to a Joinder Agreement, hereinafter called "Borrower"),
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (hereinafter, together
with any subsequent holder hereof, called "Lender"), or permitted assigns, at
the office of U.S. Bank National Association, as agent ("Agent") for itself and
for the other financial institutions (collectively, the "Lenders") which are or
may in the future become parties to the Loan Agreement (as hereinafter defined),
at its office at 4100 Newport Place, Suite 900, Newport Beach, California 92660,
Attn: Commercial Real Estate, or at such other place as Agent may from time to
time designate in writing, on or before the Maturity Date, the principal sum of
Fifty-Five Million and No/100 Dollars ($55,000,000.00), or so much thereof as
may have been advanced to or for the benefit of Borrower from time to time in
accordance with the terms set forth in that certain Amended and Restated Loan
Agreement dated as of March 10, 2014, by and between, inter alia, Borrower, the
Lenders and Agent, as amended by (i) that certain First Modification Agreement
(Long Form) dated as of June 19, 2015 among Existing Borrowers (as defined in
the Second Modification Agreement described below), Agent and Lenders, and
(ii) that certain Second Modification and Additional Advance Agreement (Long
Form) dated as of even date herewith (the "Second Modification Agreement") among
Borrower, Agent and Lenders (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the "Loan Agreement") and
remains unpaid from time to time (hereinafter called "Principal Balance"), with
interest on the Principal Balance, until paid in full, at the rates per annum
specified in the Loan Agreement, in coin or currency, which, at the time or
times of payment, is legal tender for the payment of public and private debts in
the United States of America, all in accordance with the terms hereinafter set
forth and set forth in the Loan Agreement.
This Note is one of one or more promissory notes in the aggregate principal
amount of $255,000,000.00 issued pursuant to the Loan Agreement (collectively,
the "Note"), which Note is secured, inter alia, by each Deed of Trust (as
defined in the Loan Agreement), executed by a Borrower and given to Agent,
covering a Property (as defined in the Loan Agreement). All of the agreements,
conditions, covenants, warranties, representations, provisions and stipulations
made by or imposed upon Borrower under the Loan Documents are hereby made a part
of this Note to the same extent and with the same force and effect as if they
were fully inserted herein, and Borrower covenants and agrees to keep and
perform the same, or cause them to be kept and performed, strictly in accordance
with their terms.

-1-

--------------------------------------------------------------------------------


From and after the date hereof, and until the date on which this Note is paid in
full, interest shall accrue and Borrower shall pay interest on the Principal
Balance on the terms more particularly set forth in the Loan Agreement. A
portion of the Principal Balance on this Note shall constitute a revolving loan
that Borrower may borrow, repay and re-borrow for the purposes stated in the
Loan Agreement upon the satisfaction of the terms and conditions set forth
therein.
Time is of the essence hereof. Upon the occurrence and during the continuation
of an Event of Default under the Loan Agreement or any of the other Loan
Documents (as defined in the Loan Agreement), then, in any such case, the entire
Principal Balance, with all accrued interest thereon, together with all other
sums evidenced or secured by the Loan Documents, shall, at the option of Agent
on behalf of Lenders, become immediately due and payable and Lender's obligation
to make additional advances hereunder or under the Loan Agreement shall, at the
option of Agent on behalf of Lenders, be terminated, without notice, demand or
presentment for payment, and without notice of intention to accelerate or of
acceleration, at the place of payment aforesaid. Except as herein expressly
provided, no modification or amendment of the terms of this Note shall be
effective unless made in a writing signed by Borrower and Lender.
Each Borrower, co–borrower, endorser or other party who may become liable under
this Note hereby, agrees to make payment of this Note, and waives demand for
payment, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intention to accelerate maturity, notice
of acceleration of maturity, all other notices as to this Note (provided
however, this shall not affect such Person's notice and cure rights which are
expressly provided for in the Loan Documents), diligence in collection as to
each and every payment due hereunder, and all other requirements necessary to
charge or hold such person or entity to any obligation hereunder, and agrees
that without any notice Agent on behalf of Lenders may take security herefor or
may release any or all security herefor, or may from time to time extend, renew,
or otherwise modify the date or dates or amount or amounts of payment above
recited, and that, in any such case, each Borrower, co–borrower, endorser or
other party who may become liable under this Note (including each New Borrower
upon execution of a Joinder Agreement), shall continue to be bound hereby and to
be liable to pay the unpaid balance of the indebtedness evidenced hereby, as so
additionally secured, extended, renewed or modified, and notwithstanding any
such release; and further agrees to pay all costs and expenses of collection,
including court costs and attorneys' fees (prior to trial, at trial and on
appeal) incurred in collecting the indebtedness evidenced hereby, or in
exercising or defending, or obtaining the right to exercise the rights of Agent
on behalf of Lenders hereunder, under the Loan Agreement or under any other Loan
Document, whether suit be brought or not, and in bankruptcy, insolvency,
arrangement, reorganization and other debtor–relief proceedings, in probate, in
other court proceedings, or otherwise, whether or not Agent prevails therein
except in the event Borrower prevails pursuant to a final judicial
determination, and, except as may be expressly otherwise set forth in any of the
Loan Documents, all costs and expenses incurred by Agent and/or Lenders in
protecting or preserving the interests which are the subject of the Loan
Documents. Section 7.19 of the Loan Agreement (the joint borrower provisions) is
by this reference incorporated herein in its entirety.
This Note is made with reference to and shall be construed in accordance with
and governed by the laws of the State of California for all purposes, including,
but not limited to, the

-2-

--------------------------------------------------------------------------------


purpose of determining the maximum rate of interest, if any, which may be
lawfully received hereunder by the holder hereof.
The term "Borrower" as used in this Note shall mean and have reference to,
collectively, all parties and each of them directly or indirectly obligated for
the indebtedness evidenced by this Note, whether as principal borrower, maker,
endorser, or otherwise, together with the respective heirs, administrators,
executors, legal representatives, successors and assigns of each of the
foregoing.
All capitalized terms not otherwise defined herein shall have the meaning given
them in the Loan Agreement.
Each party to this Note hereby expressly waives any right to trial by jury of
any claim, demand, action or cause of action (1) arising under this Note or any
other instrument, document or agreement executed or delivered in connection
therewith, or (2) in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Note or any
other instrument, document or agreement executed or delivered in connection
herewith, or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and each party hereby agrees and consents
that any such claim, demand, action or cause of action shall be decided by court
trial without a jury, and that any party to this Note may file an original
counterpart or a copy of this section with any court as written evidence of the
consent of the parties hereto to the waiver of their right to trial by jury.
Limited Recourse Provision. Except as to Guarantor as set forth in the Guaranty,
Agent and Lenders shall have no recourse against, nor shall there be any
personal liability to, the members of any existing Borrower (or the members of
any Borrower hereafter becoming a Borrower under the Loan), or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of any such existing or
future Borrower (except for Guarantor as provided in the Guaranty, but including
the sole member of each Borrower (other than Guarantor), including the sole
member of any new Borrower (other than Guarantor), KBS Real Estate Investment
Trust III, Inc. or KBS Limited Partnership III) with respect to the obligations
of Borrower and Guarantor under the Loan. For purposes of clarification, in no
event shall the above language limit, reduce or otherwise affect any Borrower's
liability or obligations under the Loan Documents, Guarantor's liability or
obligations under the Guaranty or Agent's right to exercise any rights or
remedies against any collateral securing the Loan.
[SIGNATURES ON FOLLOWING PAGES]

-3-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Borrower has caused this Note to be duly executed and
delivered as of the day and year first above set forth.
KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[Signature Page to JPMorgan Chase Bank, N.A. Promissory Note]



S-1

--------------------------------------------------------------------------------


KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[Signature Page to JPMorgan Chase Bank, N.A. Promissory Note]



S-2

--------------------------------------------------------------------------------


KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[Signature Page to JPMorgan Chase Bank, N.A. Promissory Note]



S-3

--------------------------------------------------------------------------------


KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION VI, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC., a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[Signature Page to JPMorgan Chase Bank, N.A. Promissory Note]

S-4

--------------------------------------------------------------------------------


KBSIII PARK PLACE VILLAGE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION XXII, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[Signature Page to JPMorgan Chase Bank, N.A. Promissory Note]

S-5

--------------------------------------------------------------------------------


KBSIII VILLAGE CENTER STATION, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION XXIII, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC., a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[Signature Page to JPMorgan Chase Bank, N.A. Promissory Note]

S-6